Exhibit 10.1
[MJN Letterhead]
September 1, 2015


Mr. Charles Urbain




Dear Charles:


On behalf of Mead Johnson Nutrition Company, I am pleased to confirm that the
Compensation and Management Development Committee of the Board has approved the
following compensation terms relating to your appointment to the position of
Executive Vice President and Chief Operating Officer, grade level 21, effective
as of September 1st, 2015. In this position, you will remain based in Glenview,
Illinois and will continue to report to our Chief Executive Officer, Kasper
Jakobsen.


The following table summarizes the primary elements of your offer:


Element
Comments
Base Salary
USD 600,000
 
Annual Incentive Plan:
MJN Senior Executive Performance Incentive Plan
Fully performing target range:
68% - 102%; Midpoint of 85%
 
Annual Long-Term Incentive (“LTI”) Target
USD 1,850,000


LTI holdings are subject to the Company’s share ownership guidelines which
stipulate that you own and retain shares of company stock equivalent to 3
(three) times base salary.
Change in Control Benefits
You will be eligible to participate at the Tier 2 level: 2x base salary and
bonus, as defined in the Plan.
 



We hope you will find this offer satisfactory in every respect. Please feel free
to contact me with any questions you may have.


Sincerely,


/s/ Ian Ormesher


Ian Ormesher
Senior Vice President, Human Resources


Cc: MJN Staffing


I accept this offer with the terms and conditions as outlined in this letter:


/s/ Charles Urbain
 
September 1, 2015
Charles Urbain
 
Date



